—Motion by the appellant for leave to reargue an application for a writ of error coram nobis, which was determined by decision and order of this Court, dated October 26, 1998 (254 AD2d 498).
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted, and, upon reargument, the decision and order of this Court dated October 26, 1998, is recalled and vacated, and the following decision and order is substituted therefor:
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 13, 1989 (People v Grate, 155 AD2d 553), affirming a judgment of the County Court, Nassau County, rendered January 30, 1986.
Ordered that the appellant is granted leave to serve and file a brief on the issue of whether he was deprived of his rights pursuant to Batson v Kentucky (476 US 79); and it is further,
Ordered that pursuant to County Law § 722 the following named attorney is assigned as counsel: Arza Rayches Feldman, Esq., 300 Rabro Drive, Hauppauge, N.Y., 11788, and it is further,
Ordered that assigned counsel shall serve and file a brief expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.) and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. Goldstein, J.P., Friedmann, McGinity and Adams, JJ., concur.